Citation Nr: 9918303	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  94-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
chip fracture of the left elbow, currently evaluated as 10 
percent disabling.  

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, with narrowing of C5-6 disc 
space (claimed as a neck injury).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1941 to 
December 1945, from June 1946 to April 1947, and from January 
1948 to July 1950.  He was a prisoner of war (POW) from May 
1942 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1991 and February 1994 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Los Angeles, California.  

The issues of entitlement to service connection for 
degenerative disc disease of the cervical spine, with 
narrowing of C5-6 disc space (claimed as a neck injury), and 
entitlement to an effective date earlier than September 8, 
1998, for the grant of an increased rating, from zero to 10 
percent, for the residuals of a chip fracture of the left 
elbow, will be discussed in the REMAND portion of this 
decision.   


FINDINGS OF FACT

1.  The appellant's service-connected degenerative changes of 
the lumbar spine are productive of no more than slight 
impairment.  

2.  The appellant's service-connected residuals of a chip 
fracture of the left elbow are principally manifested by 
slight limitation of motion with mild pain. 



CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5292 (1998).  

2.  The requirements for a rating in excess of 10 percent for 
the residuals of a chip fracture of the left elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5206, 5207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims for 
increased ratings are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected degenerative 
changes of the lumbar spine, and his service-connected 
residuals of a chip fracture of the left elbow, have 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims has been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Veterans Appeals for Veterans 
Claims (Court) recently considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, 38 C.F.R. § 4.40 
requires consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination. Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  38 
C.F.R. § 4.10.


A.  Entitlement to an increased rating 
for degenerative changes of the lumbar 
spine, currently evaluated as 10 percent 
disabling.


I.  Factual Background

In an April 1976 decision, the Board denied the appellant's 
claim of entitlement to service connection for the residuals 
of a back injury.  At that time, the Board primarily based 
its decision on the appellant's service medical records and 
VA outpatient treatment records.  The Board stated that it 
was the appellant's contention that during service, he 
injured his back when he fell from a truck.  According to the 
appellant, following that incident, he suffered from chronic 
back pain and he was treated on several occasions for his 
back condition.  The Board indicated that the appellant's 
service medical records showed that in May 1948, he was 
treated after complaining of a lumbar backache.  However, the 
Board noted that the records further reflected that after a 
few days, the appellant felt better, and that the remaining 
service medical records were negative for any complaints or 
findings of a back disorder.  The Board also stated that VA 
outpatient treatment records from April to December 1974 
showed that in April 1974, the appellant was diagnosed with 
degenerative changes of the lumbosacral spine, and in October 
1974, he was diagnosed with acute lumbosacral strain, 
congenital anomaly (pseudarthrosis of the right transverse 
process of L-5 and the sacrum), and mild scoliosis.  In light 
of the above, the Board concluded that the medical evidence 
of record did not show a nexus between the appellant's 
current back disability and his period of service.  

A private medical statement from C.M.B., M.D., dated in 
September 1976, shows that at that time, Dr. B. indicated 
that he had been treating the appellant since May 1976.  
According to Dr. B., the appellant had chronic lumbosacral 
strain and scoliosis.  

In July 1991, the appellant underwent a VA examination.  At 
that time, he stated that during service, he fell from a 
truck and injured his left elbow and back.  According to the 
appellant, subsequent to the accident, he suffered from 
chronic back pain.  The physical examination showed that he 
had forward flexion to 85 degrees.  Straight leg raising was 
negative bilaterally.  The impression was of pain in the low 
back.  

In December 1991, the appellant requested that his claim for 
entitlement to service connection for the residuals of a back 
injury be reopened.  

In November 1991, the RO sent a letter to the National 
Personnel Records Center (NPRC).  At that time, the RO 
requested that the NPRC verify the appellant's POW status.  
In November 1991, the NPRC responded that the appellant was 
in POW status from May 7, 1942 to May 25, 1945.  

In April 1992, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was a 
POW.  (T.1).  The appellant stated that on one occasion while 
he was a POW, his captors hit him in the back with a rifle 
butt.  (T.2).  According to the appellant, at that time, he 
experienced immediate back pain, but he did not seek medical 
attention because there was no treatment available.  (Id).  
He indicated that during his third period of active service, 
from January 1948 to July 1950, he sought medical treatment 
for his chronic back pain.  (T.3).  The appellant reported 
that at that time, he was given heating pads and pain 
medication.  (Id.).  He noted that the VA physician informed 
him that he was going to have to be careful with his back and 
not lift heavy things.  (T.4).  According to the appellant, 
at present, he was taking Advil for his chronic back pain.  
(T.5).  

In a May 1992 rating decision, the RO granted the appellant's 
claim for service connection for a back condition.  At that 
time, the RO stated that the appellant's testimony from his 
April 1992 hearing was new and material because it was the 
first time the appellant had indicated that he had suffered a 
back injury as a POW.  Therefore, it was the RO's 
determination that the degenerative changes noted on the 
appellant's 1974 x-ray were considered of traumatic origin, 
related to the appellant's POW incarceration.  Accordingly, 
because post-traumatic osteoarthritis was a POW presumptive 
disease listed in 38 U.S.C.A. § 1112(b) (West 1991) and 38 
C.F.R. § 3.309(c), service connection was granted for 
degenerative changes of the lumbar spine.  A 10 percent 
disabling rating was assigned under Diagnostic Code 5010.  
[The Board notes that the above analysis reaches the correct 
result, however, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
has held that a claim for a POW presumptive condition may be 
based upon facts occurring since any prior final denial of 
the claim.  Therefore, it is not subject to the requirement 
that the claimant present new and material evidence.  Suttman 
v. Brown, 5 Vet. App. 127 (1993).]   

In December 1992, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Los Angeles, 
from February 1992 to August 1993.  The records show 
intermittent treatment for the appellant's low back 
disability.  According to the records, in February 1993, an 
x-ray was taken of the appellant's lumbar spine.  The x-ray, 
which was compared to a prior x-ray report from January 1992, 
was interpreted as showing partial sacralization of the L5 
vertebral body, with mild dextroscoliosis of the lumbar 
spine, unchanged.  There was moderately severe degenerative 
disc disease at the L5-S1 level, and less severe at the L4-L5 
level.  Multiple sutures in the right upper quadrant were 
noted.  Overall, it was the examiner's opinion that the 
lumbosacral spine showed no significant interval change.  The 
records further reflect that in April 1993, the appellant was 
treated after complaining of chronic back pain.  At that 
time, he stated that he took medication to relieve his pain.  
According to the appellant, his pain was "somewhat" better 
as long as he did not bend or lift heavy things.  The 
diagnosis was of degenerative joint disease with possible 
diabetic neuropathy.  

The Los Angeles VAMC records reflect that in August 1993, the 
appellant was treated after complaining of chronic low back 
pain.  At that time, the appellant stated that he was taking 
medication for his pain, and that he had some improvement, 
but that his relief did not last very long.  According to the 
appellant, his low back pain was worse with activities such 
as bending or lifting.  The physical examination showed that 
there was tenderness at the L4-5 region, and there was 
tightness of the paraspinal musculature.  Flexion was to 60 
degrees and extension was to 10 degrees.  Lateral motion was 
very limited.  Pressure points were examined with pressure 
tenderness in all pressure points tested.  The diagnosis was 
of degenerative joint disease.  The appellant was informed to 
continue taking Tylenol, and the examining physician noted 
that the appellant should also take a muscle relaxant in view 
of paraspinal spasm.  The examiner further stated that it was 
questionable as to whether or not the appellant had 
fibromylagia.  

In August 1998, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from February 1991 to May 
1998.  The records show that in October 1993, the appellant 
was treated after complaining of chronic low back pain.  
Straight leg raising was negative and muscle strength was 
5/5.  The diagnosis was of degenerative joint disease of the 
lumbar spine.  The records also reflect that in May 1994, the 
appellant was once again treated for low back pain.  At that 
time, the appellant stated that he took Advil and Tylenol 
with some relief.  The physical examination showed that the 
appellant had a full range of motion and there was good 
muscle strength.  X-rays showed that the appellant's 
degenerative joint disease was stable.  The remaining records 
are negative for any treatment for the appellant's service-
connected low back disability.  

In November 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had chronic low back 
pain, and that the pain increased with bending, sitting, and 
standing.  (T.2).  The appellant stated that his pain 
interfered with his sleep.  (Id.).  He reported that he could 
walk about one mile before his back pain would increase and 
his knees would start to tremble.  (T.3,4).  According to the 
appellant, he took medication for his back pain.  (T.5). 

In September 1998, a VA examination was conducted.  At that 
time, the appellant gave a history of his back disability.  
He stated that at present, he is able to walk one block 
without back pain, and that he could stand for five minutes 
without pain.  The appellant indicated that he had increased 
back pain with sitting and standing past 20 to 30 minutes.  
He denied muscle spasms in the back and he indicated that he 
was not taking any medication for his back pain.  

The physical examination showed that there was scoliosis of 
the spinal column.  There was mild tenderness with palpation 
at the lower lumbar at the L4-5 aspect.  Range of motion 
revealed forward flexion was to 60 degrees without pain on 
active/passive motion.  Dorsiflexion was to 30 degrees, 
without pain on active/passive motion.  Bilateral rotation 
was to 15 degrees, bilaterally, without pain.  Bilateral 
side-to-side movement was to three degrees without pain.  The 
appellant had a normal gait and strength of the back was 5+.  
An x-ray of the appellant's lumbar spine was interpreted as 
showing moderate scoliosis and degenerative changes with 
narrowing of the L4-5 disc space.  The lumbar vertebrae 
appeared normal in height.  There was no evidence of 
spondylolisthesis, and the sacroiliac joints appeared normal.  
The diagnoses included the following: (1) scoliosis, and (2) 
degenerative changes with narrowing of the L4-5 disc space.  
Following the physical examination and a review of the 
appellant's x-ray, the examiner diagnosed the appellant with 
a normal range of motion for his lumbar spine, with mild 
scoliosis and degenerative changes with narrowing at L4-5.  

In April 1999, a Travel Board hearing was conducted at the RO 
before the undersigned Board member.  At that time, the 
appellant testified that he suffered from chronic low back 
pain and that his pain worsened with bending.  (T.5).  The 
appellant indicated that he took Tylenol or Advil in order to 
relieve his pain.  (Id.).  The appellant's friend, Mr. O., 
testified that the appellant stopped driving his car because 
of his constant low back pain.  (T.11).  


II.  Analysis

As previously stated, the appellant's degenerative changes of 
the lumbar spine are currently rated as 10 percent disabling 
under Diagnostic Code 5010.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).  

Under Diagnostic Code 5292, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  Moderate limitation of motion warrants a 20 percent 
evaluation, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).  

The appellant's service-connected low back disability may 
also be rated under Diagnostic Code 5295.  Diagnostic Code 
5295 provides for the evaluation of lumbosacral strain.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint spaces.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present with abnormal mobility on forced motion.   
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his low back disability causes him.  He indicates that he has 
chronic low back pain and that his back pain increases with 
standing, walking, bending, and sitting.  In addition, the 
appellant's friend, Mr. O., has testified that the appellant 
no longer drives because of his back pain.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As set forth above, in order to be entitled to a higher 
rating, the medical evidence must show moderate limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The Board notes that the primary 
manifestations of the appellant's service-connected low back 
disability are complaints of chronic pain.  The outpatient 
treatment records from the Los Angeles VAMC show that in 
August 1993, the appellant underwent a physical examination 
after complaining of chronic low back pain.  At that time, 
the examining physician noted that there was tenderness at 
the L4-5 region.  Flexion was to 60 degrees and extension was 
to 10 degrees.  Lateral motion was very limited.  Pressure 
points were examined with pressure tenderness in all pressure 
points tested.  The diagnosis was of degenerative joint 
disease.  In addition, outpatient treatment records from the 
West Los Angeles VAMC reflect that in May 1994, the appellant 
was again treated after complaining of low back pain.  At 
that time, the physical examination showed that the appellant 
had a full range of motion and there was good muscle 
strength.  X-rays showed that the appellant's degenerative 
joint disease was stable.  

The Board further notes that in the appellant's most recent 
VA examination, in September 1998, there was mild tenderness 
with palpation at the lower lumbar at the L4-5 aspect.  Range 
of motion revealed forward flexion was to 60 degrees without 
pain on active/passive motion.  Dorsiflexion was to 30 
degrees, without pain on active/passive motion.  Bilateral 
rotation was to 15 degrees, bilaterally, without pain.  
Bilateral side-to-side movement was to three degrees without 
pain.  The appellant had a normal gait and strength of the 
back was 5+.  In addition, following the physical examination 
and a review of the appellant's x-ray, the examiner diagnosed 
the appellant with a normal range of motion for his lumbar 
spine, with mild scoliosis and degenerative changes with 
narrowing at L4-5.

After assessing the foregoing clinical evidence in light of 
the applicable criteria, the Board is of the opinion that an 
increased rating for the appellant's service-connected low 
back disability is not warranted.  In reaching this 
determination, the appellant's complaints of pain are 
acknowledged, as well as the clinical evidence of record that 
shows that the appellant has mild scoliosis of the lumbar 
spine, with degenerative changes and narrowing at L4-5.  
However, more than slight limitation of motion has not been 
found.  The appellant's low back disability, while certainly 
productive of some impairment, does not at this time satisfy 
the criteria for moderate impairment.  Consequently, an 
increased rating evaluation is not warranted.  

The Board further notes that in regards to Diagnostic Code 
5295, the Board recognizes that the outpatient treatment 
records from the Los Angeles VAMC reflect that in the 
appellant's August 1993 examination, the examiner noted that 
there was tightness of the paraspinal musculature.  Moreover, 
the examiner also recommended that the appellant take a 
muscle relaxant in view of the paraspinal spasm.  However, 
the Board observes that in the appellant's most recent VA 
examination, in September 1998, the appellant denied muscle 
spasms in the back.  In addition, the evidence of record is 
negative for a diagnosis of a lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.   Accordingly, 
the appellant's current symptomatology does not warrant a 
higher rating.  

The Board is satisfied that the report of the current VA 
examination adequately portrays the absence of any functional 
loss due to pain, as well as, the degree of loss of function 
due to weakened movement, excess fatigability, or 
incoordination, as required by 38 C.F.R. §§ 4.40, 4.45.  See 
generally DeLuca v. Brown, supra (The Board is to consider 
the impact of pain in its evaluation of the veteran's 
disability).  Moreover, in rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board finds that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating for a low back disability.  Specifically, 
the medical findings do not demonstrate that the degree of 
impairment resulting from the low back disability more nearly 
approximates the criteria for the next higher evaluation.  
38 C.F.R. § 4.7.  


B.  Entitlement to an increased rating 
for the residuals of a chip fracture of 
the left elbow, currently evaluated as 10 
percent disabling.   

I.  Factual Background

In a January 1953 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of a chip fracture of the left elbow, and 
assigned a zero percent disabling rating under Diagnostic 
Code 5299-5209.  At that time, the RO primarily based its 
decision on the appellant's service medical records which 
showed that in July 1948, the appellant injured his left 
elbow when he dismounted from a vehicle. 

In June 1976, the appellant underwent a VA examination.  At 
that time, he gave a history of his left elbow disability.  
The physical examination showed that there was no external 
deformity, and both the left and right lateral epicondyles 
felt the same to palpation as did also the medial ones, and 
the tip of both olecranons.  Flexion, extension, supination, 
and pronation were the same and normal on both sides.  The 
examiner noted that the appellant was right handed.  The 
diagnosis was of a cup fracture, ununited, of the left 
humeral lateral epicondyle.  

In May 1991, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his service-connected left elbow disability be re-
evaluated.  

In June 1991, the RO received outpatient and inpatient 
treatment records from the Wadsworth VAMC, from March to 
April 1971, and from February 1991.  The records show 
treatment for unrelated disorders.  

In July 1991, the appellant underwent a VA examination.  At 
that time, he gave a history of his left elbow disability.  
He stated that at present, he had stiffness in his left 
elbow.  The physical examination showed that there was no 
deformity of the left elbow.  Range of motion was from zero 
to 135 degrees.  The diagnosis was of pain in the left elbow.  

Outpatient treatment records from the Los Angeles VAMC, from 
February 1992 to August 1993, show that in February 1993, the 
appellant had an x-ray taken of his left elbow.  At that 
time, the x-ray was interpreted as showing irregularity of 
the lateral epicondyle, most likely secondary to prior 
trauma.  A tendinous calcification was seen just proximal to 
that area.  A small ossific density was present near the 
radial head on the lateral view, also likely post-traumatic.  
There was no evidence of dislocation or acute fracture.  The 
records also reflect that in August 1993, the appellant was 
treated after complaining of left elbow pain.  The physical 
examination showed that the appellant had a full range of 
motion of his left elbow with good strength.  

In April 1992, a hearing was conducted at the RO.  At that 
time, the appellant testified that at present, he had 
limitation of motion of his left elbow.  (T.6).  He stated 
that his elbow felt numb and that he had arthritis in his 
elbow.  (T.7).  The appellant further noted that when he 
picked things up, his elbow would start to shake.  (T.6,7).  
According to the appellant, he took medication to relieve his 
elbow pain.  (T.7).  The appellant noted that he did not use 
a sling for his elbow disability.  (T.7,8).  

A hearing was conducted at the RO in November 1994.  At that 
time, the appellant testified that he had decreased range of 
motion for his left elbow.  (T.6).  The appellant stated that 
he also had elbow pain, and that he had been diagnosed with 
arthritis in the elbow.  (Id.).  He indicated that his elbow 
pain worsened when he tried to pick something up, such as 
newspapers from the floor.  (Id.).  According to the 
appellant, his left elbow would also shake.  (T.7).  The 
appellant noted that he was naturally right-handed.  (Id.).  

In August 1998, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from February 1991 to July 
1995.  The records show treatment for unrelated disorders.  

In September 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his left elbow injury.  
The appellant stated that at present, he was unable to 
straighten his left elbow arm out and unable to lift over 
five pounds with his left hand.  According to the appellant, 
he had muscle weakness and he used his right dominant hand 
for lifting and pushing.  

The physical examination showed that the bilateral shoulder 
range of motion was normal.  Range of motion was normal for 
the right arm.  The left arm at the elbow revealed flexion to 
140 degrees, with mild pain on active motion, and to 145 
degrees with pain on passive motion.  The examining physician 
noted that normal range of motion was from 140 to 150 
degrees.  Extension was from zero to eight degrees and the 
normal range for extension was from zero to 10 degrees.  Mild 
pain was noted on pronation, which was measured to 75 degrees 
for active, and 80 degrees for passive range of motion.  The 
normal range of motion was from 80 to 90 degrees.  There was 
no crepitation noted with movement at the left elbow, and 
there was no discoloration, deformity, or erythematous.  
Bilateral shoulder, elbow, forearm, and wrist sensation were 
all intact.  Strength was 5/+ for the shoulders, elbows, 
forearms, and wrists.  An x-ray of the appellant's left elbow 
was interpreted as showing an old trauma with cortical 
irregularity in the medial and lateral condyles of the 
humerus, with no significant change since the February 1993 
x-ray.  Post-traumatic arthritis was in the elbow joint.  
There was a loose body at the anterior aspect of the elbow.  
Following the physical examination and a review of the 
appellant's x-ray, the examining physician diagnosed the 
appellant as status post left elbow fracture, with slight 
limitation of range of motion, and with post traumatic 
arthritis with loose body.  

In a November 1998 rating action, the RO increased the 
appellant's disabling rating for his service-connected left 
elbow disability, from zero to 10 percent disabling under 
Diagnostic Code 5010.  

In April 1999, a Travel Board hearing was conducted at the RO 
before the undersigned Board member.  At that time, the 
appellant testified that he had trouble moving his left arm 
and that he could not carry anything with his left arm.  
(T.9).  he stated that he had weakness and pain in his left 
arm, especially in his elbow.  (T.10).  


II.  Analysis

As previously stated, the appellant's residuals of a chip 
fracture of the left elbow are currently rated as 10 percent 
disabling under Diagnostic Code 5010.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the minor forearm to 70 
degrees warrants a 20 percent evaluation; limitation of 
flexion of the minor forearm to 55 degrees warrants a 30 
percent evaluation; and limitation of flexion of the minor 
forearm to 45 degrees warrants a 40 percent evaluation.  38 
C.F.R. 4.71a, Diagnostic Code 5206 (1998).  

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants a 10 percent evaluation; limitation of 
extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the minor 
forearm to 90 degrees warrants a 20 percent evaluation; 
limitation of extension of the minor forearm to 100 degrees 
warrants a 30 percent evaluation; and limitation of extension 
of the minor forearm to 110 degrees warrants a 40 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5207 (1998).  

The appellant's left elbow disability may also be rated under 
Diagnostic Code 5209.  Under Diagnostic Code 5209, a 20 
percent evaluation is warranted for residuals of fracture of 
the elbow of the joint of either upper extremity when there 
is marked cubitus varus or cubitus valgus deformity or when 
there is an ununited fracture of the head of the radius.  A 
flail elbow joint warrants a 50 percent evaluation when the 
minor upper extremity is involved.  38 C.F.R. 4.71a, 
Diagnostic Code 5209 (1998).  

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his left elbow disability causes him.  He contends that he 
has stiffness and pain in his left elbow.  The appellant 
further states that he has decreased range of motion in his 
left elbow.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As set forth above, in order to be entitled to a higher 
rating under limitation of motion, the medical evidence must 
show limitation of flexion of the left forearm to 90 degrees 
to warrant a 20 percent evaluation under Diagnostic Code 
5206, or limitation of extension of the left forearm to 75 
degrees, which would warrant a 20 percent evaluation under 
Diagnostic Code 5207.  The Board notes that in the 
appellant's July 1991 VA examination, the appellant's range 
of motion for his left elbow was from zero to 135 degrees.  
The diagnosis was of pain in the left elbow.  In addition, 
outpatient treatment records from the Los Angeles VAMC 
reflect that in an August 1993 examination, the appellant had 
a full range of motion of his left elbow with good strength.  

The Board observes that in the appellant's most recent VA 
examination, in September 1998, the appellant's left arm at 
the elbow revealed flexion to 140 degrees, with mild pain on 
active motion, and to 145 degrees with pain on passive 
motion.  Extension was from zero to eight degrees.  Mild pain 
was noted on pronation, which was measured to 75 degrees for 
active, and 80 degrees for passive range of motion.  There 
was no crepitation noted with movement at the left elbow, and 
there was no discoloration, deformity, or erythematous.  
Strength was 5/+ for the shoulders, elbows, forearms, and 
wrists.  In addition, an x-ray of the appellant's left elbow 
was interpreted as showing the following: (1) old trauma 
medial and lateral condyles of humerus, (2) post-traumatic 
arthritis, and (3) loose body.  Moreover, following the 
physical examination and a review of the appellant's x-ray, 
the examiner diagnosed the appellant as status post left 
elbow fracture, with slight limitation of range of motion, 
and with post traumatic arthritis with loose body.

After assessing the foregoing clinical evidence in light of 
applicable criteria, the Board is of the opinion that an 
increased rating for the appellant's service-connected left 
elbow disability is not warranted.  In light of the above, 
the evidence of record does not show limitation of flexion of 
the left forearm to 90 degrees or limitation of extension of 
the left forearm to 75 degrees.  Therefore, increased ratings 
are not warranted under Diagnostic Code 5206 and 5207.  
Moreover, the record is negative for any evidence of marked 
cubitus varus or cubitus valgus deformity, or of an ununited 
fracture of the head of the radius.  Thus, an increased 
rating under Diagnostic Code 5209 is also not warranted.  

The Board is satisfied that the report of the current VA 
examination adequately portrays the absence of any functional 
loss due to pain, as well as, the degree of loss of function 
due to weakened movement, excess fatigability, or 
incoordination, as required by 38 C.F.R. §§ 4.40, 4.45.  See 
generally DeLuca v. Brown, supra (The Board is to consider 
the impact of pain in its evaluation of the veteran's 
disability).  Moreover, in rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board finds that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating for a left elbow disability.  Specifically, 
the medical findings do not demonstrate that the degree of 
impairment resulting from the left elbow disability more 
nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  


ORDER

An increased rating for degenerative changes of the lumbar 
spine is denied.  

An increased rating for the residuals of a chip fracture of 
the left elbow is denied.  


REMAND

The Board observes that the United States Court of Appeals 
for Veterans Claim (Court) (formerly the United States Court 
of Veterans Appeals) has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

If arthritis is manifest to a degree of 10 percent within the 
one year after separation from service, the disorder may be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, 
post-traumatic osteoarthritis shall be service-connected if 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. § 3.309 (c).

The Board observes that the appellant's claim of entitlement 
to service connection for degenerative disc disease of the 
cervical spine, with narrowing of C5-6 disc space was 
initially characterized as entitlement to service connection 
for the residuals of a back disability.  As previously 
stated, in an April 1976 decision, the Board denied the 
appellant's claim of service connection for a back 
disability.  Moreover, in December 1991, the appellant 
requested that his claim for entitlement to service 
connection for the residuals of a back injury be reopened.  
The Board further notes that in a May 1992 rating decision, 
the RO concluded that the appellant's testimony from his 
April 1992 hearing was new and material because it was the 
first time the appellant had indicated that he had suffered a 
back injury as a POW.  Therefore, it was the RO's 
determination that the degenerative changes of the lumbar 
spine noted on the 1974 x-ray were considered of traumatic 
origin, related to the appellant's POW incarceration.  The RO 
then recharacterized the appellant's claim and granted 
service connection for degenerative changes of the lumbar 
spine, but denied service connection for degenerative disc 
disease of the cervical spine.  

In the instant case, the appellant contends that his current 
neck disability is related to service.  The Board notes that 
in the appellant's April 1999 Travel Board hearing before the 
undersigned Board member, the appellant testified that during 
service, he fell from a truck and he injured his neck, back, 
and left elbow.  (T.6,7).  However, the appellant also 
maintained that while he was a POW, he received numerous 
beatings from his captors, and that as a result, he suffered 
neck and back injuries.  (T.7,8).  According to the 
appellant, his currently diagnosed degenerative disc disease 
of the neck was related to his neck injuries during service.  
(T.8).  

The Board notes that, as previously stated, the Court held in 
Suttman that the new and material evidence requirement does 
not apply to claims of service connection for the POW 
presumptive diseases listed in 38 U.S.C.A. § 1112(b) (West 
1991) and 38 C.F.R. § 3.309(c).  Accordingly, in light of the 
above, the Board concludes that this claim should be 
considered on a de novo basis.  

The Board observes that because the appellant is a POW, 
specific evidence of trauma in service is not necessary.  A 
diagnosis of post-traumatic osteoarthritis at anytime after 
service is presumed to be service-connected.  38 U.S.C.A. §§ 
1110, 1112, 1113; 38 C.F.R. § 3.309 (c).  See Godwin v. 
Derwinski, 1 Vet. App. 419, 427 (1991).  Therefore, the issue 
of paramount importance to the appellant's claim is whether 
or not he has a medical diagnosis of post-traumatic 
osteoarthritis.

The evidence of record shows that in April 1974, the 
appellant underwent a disability retirement physical 
examination for the United States Civil service Commission.  
At that time, he was diagnosed with degeneration of the 
cervical spine.  

Outpatient treatment records from the Los Angeles VAMC, from 
February 1992 to August 1993, show that in February 1993, an 
x-ray was taken of the appellant's cervical spine.  At that 
time, the x-ray was interpreted as showing small anterior 
osteophytes at the C3 through C6 levels.  A posterior 
osteophyte was present at the C5-C6 level which caused mild 
right-sided foraminal stenosis at that level.  Otherwise, the 
neural foramina did not appear significantly narrowed.  There 
was moderate loss of disc space height at the C5-C6 level, 
consistent with degenerative disc disease.  There was soft 
tissue calcifications within the posterior neck.  The 
diagnosis was of moderate degenerative disc disease at the 
C5-C6 level.  There was a mild right-sided foraminal stenosis 
at that level, as well.  

In the appellant's most recent VA examination, in September 
1998, the cervical examination showed no deformities and 
there was no muscle spasm.  Range of motion included forward 
flexion to 80 degrees on active motion, and to 85 degrees on 
passive motion, with mild stiffness.  The examining physician 
noted that normal range of motion was from 80 to 90 degrees.  
Dorsiflexion was to 70 degrees on both active and passive 
motion, which was normal.  Bilateral lateral flexion was to 
45 degrees on both active and passive motion, which was 
normal.  Bilateral rotation was to 80 degrees on both active 
and passive motion.  Strength was 5/+ and mild crepitation 
with movement was noted.  An x-ray was interpreted as showing 
normal alignment, and the C5-C6 intervertebral disc space was 
narrowed.  The cervical spine showed moderate degenerative 
changes.  There were three ossified opacities in the 
posterior soft tissues which were unchanged from the 1993 x-
ray.  The atlanto-axial distance was normal and there was no 
fracture or dislocation.  The trachea was deviated to the 
left.  The diagnoses included the following: (1) degenerative 
changes of the cervical spine with narrowing of C5-C6 disc 
space, and (2) three ossified fragments in posterior soft 
tissues.  Following the physical examination and a review of 
the x-ray, the examining physician diagnosed the appellant 
with cervical spine, normal range of motion with mild 
crepitations and degenerative changes, with narrowing at the 
C5-C6.  

The Board observes that, as previously stated, the pertinent 
issue in this case is whether or not the appellant has a 
medical diagnosis of post-traumatic osteoarthritis.  The 
Board notes that the evidence of record shows that the 
appellant is currently diagnosed with degenerative disc 
disease of the cervical spine, with narrowing of C5-6 disc 
space.  However, it is unclear from the record as to whether 
or not the appellant suffers from post-traumatic 
osteoarthritis.  The Board observes that the statutory duty 
to assist the appellant in the development of evidence 
pertinent to his claim includes a contemporaneous and 
thorough examination when appropriate.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Therefore, the Board is of the 
opinion that another VA examination, as specified in greater 
detail below, should be performed.

The Board further observes that in regards to the issue of 
entitlement to an effective date earlier than September 8, 
1998, for the grant of an increased rating, from zero to 10 
percent, for the residuals of a chip fracture of the left 
elbow, the Board notes that the Board has jurisdiction to 
review appeals and render final decisions.  38 U.S.C.A. 
§ 7104 (West 1991).  An application for review on appeal 
shall not be entertained unless it is in conformity with the 
provisions of 38 U.S.C.A. § 7101 et seq.  An appeal consists 
of a timely filed Notice of Disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.

The Board observes that in a November 1998 rating action, the 
RO increased the appellant's disabling rating for his 
service-connected left elbow disability, from zero to 10 
percent, effective from September 8, 1998.  In February 1999, 
the appellant filed an NOD.  At that time, the appellant 
contended that the effective date for his increased rating 
for his service-connected left elbow disability should have 
been from 1975 when service connection was originally 
granted.  

In light of the above, the Board notes that in February 1999, 
the appellant filed a timely NOD with respect to the issue of 
entitlement to an earlier effective date for the grant of an 
increased rating, from zero to 10 percent, for his service-
connected left elbow disability.   However, the Board 
observes that although the appellant's NOD should have 
triggered the RO's responsibility to furnish the appellant 
with an SOC, the evidence of record is negative for an SOC.  
38 U.S.C.A. § 7105(b)(1), (2) (West 1991 & Supp. 1998).  See 
Tomlin v. Brown, 5 Vet. App. 355, 357 (1993); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, it is the 
Board's determination that the RO's failure to send an SOC to 
the appellant creates a procedural defect which requires a 
remand of the above claim under 38 C.F.R. § 19.9 (1998).  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Pursuant to the provisions of 38 C.F.R. § 19.9 (amended 
effective October 8, 1997), "[I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey, supra; see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (Pursuant to 38 U.S.C.§ (a), (d)(1), (3), an NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  Under such 
circumstances, however, the appeal will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
supra.  

In light of the foregoing, and in order to fully and fairly 
evaluate the appellant's claims, the case is REMANDED to the 
RO for the following actions:  

1.  The appellant should be issued an SOC 
on the issue of entitlement to an 
effective date earlier than September 8, 
1998, for the grant of an increased 
rating, from zero to 10 percent, for the 
residuals of a chip fracture of the left 
elbow.  In addition, the appellant should 
also be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  

2.  Thereafter, the RO should request 
that the appellant identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him at 
any time including following service, for 
his cervical spine disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a VA orthopedic 
examination to determine the etiology and 
extent of any current neck disorder 
diagnosed.  The appellant's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file, including the service 
medical records, prior to the 
examination.  The examiner is 
specifically requested to review the 
appellant's April 1974 disability 
retirement physical examination for the 
United States Civil service Commission, 
and his most recent VA examination in 
September 1998.  All testing deemed 
necessary should be performed.  The 
examiner is requested to obtain a 
detailed history of all in-service and 
post-service injuries and treatment 
involving the neck.  After reviewing the 
available medical records, it is 
requested that the examiner make specific 
findings as to whether or not the 
appellant has post-traumatic 
osteoarthritis of the cervical spine.  In 
the alternative, the examiner is 
requested to provide an opinion as to 
whether any currently diagnosed cervical 
spine disorder, to include degenerative 
disc disease of the cervical spine, with 
narrowing of C5-6 disc space, had its 
onset during service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  After taking any additional 
development deemed necessary, the RO 
should readjudicate the pending claim of 
entitlement to service connection for 
degenerative disc disease of the cervical 
spine, with narrowing of C5-6 disc space 
(claimed as a neck injury).  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  The appeal, as to the 
claim of an earlier effective for the grant of increased 
rating the residuals of a chip fracture of the left elbow, 
will be turned to the Board following the issuance of the SOC 
only it is perfected by the filing of a timely substantive 
appeal.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

